Name: Commission Regulation (EC) No 80/94 of 18 January 1994 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: animal product;  economic policy;  executive power and public service;  Europe;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31994R0080Commission Regulation (EC) No 80/94 of 18 January 1994 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers Official Journal L 016 , 19/01/1994 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 55 P. 0325 Swedish special edition: Chapter 3 Volume 55 P. 0325 COMMISSION REGULATION (EC) No 80/94 of 18 January 1994 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 363/93 (2), and in particular Article 5 (9) thereof,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the granting of premiums to sheepmeat and goatmeat producers (3), as last amended by Regulation (EEC) No 2070/92 (4), and in particular the second paragraph of Article 1 thereof,Whereas Commission Regulation (EEC) No 2700/93 (5) provides that applications for premiums are to be submitted to the authority designated by the Member State in the territory in which the holding is situated;Whereas it is necessary to centralize premium applications in Italy, on the one hand to speed up payments, and on the other to permit more effective checks in certain regions of that Member State; whereas, therefore, Italy should be authorized to centralize applications;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 The following subparagraph is inserted after the first subparagraph of Article 1 (2) of Regulation (EEC) No 2700/93:'However, in the case of Italy, premium applications may be centralized; in this case the authority designated by the Member State in the territory in which the holding is situated shall receive a copy of each application.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply as from the beginning of the 1994 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 January 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 42, 19. 2. 1993, p. 1.(3) OJ No L 337, 4. 12. 1990, p. 7.(4) OJ No L 215, 30. 7. 1992, p. 63.(5) OJ No L 245, 1. 10. 1993, p. 99.